Title: From James Madison to Thomas Mann Randolph, 13 April 1823
From: Madison, James
To: Randolph, Thomas Mann


        
          Dr Sir
          Apl. 13. 1823
        
        Presuming that you will by this time have returned from your trip to the lower country, I enclose in fulfillment of my promise a copy of Mr. Adlum’s Memoir on the Vine. It is intended by him as appears for the Agricultural Socy of Alb: with which you will be so good as to have it

deposited. I have thought it not amiss to give this same destination to his letter, that the members may have the benefit of all his observations on the subject.
        With every proper deduction from the sanguine calculations of this author & others, it wd. seem that a Vineyard might be annexed to a great portion of American farms, without withdrawing labour from any object better rewarding it; And the improvement is much recommended by its tendency to substitute a beverage favorable to temperate habits, for the ardent liquors so destructive to morals, to health & to social happiness; to say nothing of the double expense attending them, first in the actual cost of the article, & next in the value of the time & strength consumed by the intoxicating use of it.
        Nothing seems to be wanting to the addition of the Grape to our valuable productions, but decisive efforts, to which a successful stimulus might perhaps be given by a general patronage of the Agricultural Societies.
      